Yandkebuegh, J.
The court finds thát on the 1st day of November, 1889, the plaintiff was the owner of a certain lot of land described in the complaint, and on that day, in consideration of the sum of $800, purchase price, agreed to be paid to him by Aba C. Nichols, he executed and delivered a deed of conveyance thereof to her. Of the purchase money she paid the sum of $266, leaving unpaid the sum of $534, for which she at the same time executed three promissory notes for $178 each, payable to the order of the plaintiff; and, contemporaneously with the execution of the deed and notes, the purchaser, Aba C. Nichols, for the purpose of securing the unpaid part of the purchase price so represented by the notes, executed and delivered to the plaintiff a mortgage upon the land described in the deed. Two of the notes have been paid, and this action is brought to foreclose the mortgage for the unpaid *340balance of tbe purchase price represented by the third note. The mortgagor, Aba 0. Nichols, died before the commencement of this action, and the defendants are her heirs at law. The notes were signed “A. 0. Nichols, trustee for Willie and Clive Nichols.” The-mortgage was executed in the same way, and the deed ran to “Aba C. Nichols, trustee for Willie and Clive Nichols, party of the second part.” The court rendered judgment for the plaintiff for the relief asked.
The appellants allege error chiefly on the ground that under our statute of uses no estate was vested in Aba C. Nichols, but that the deed must be construed as made in trust for Willie and Olive Nichols; and hence the estate passed immediately to them, and consequently there was no estate left in Aba C. Nichols which she-could mortgage. At the trial the defendants claimed that the note- and mortgage appeared on the face thereof to be the individual contracts of Aba C. Nichols, on the ground that there was no evidence that Mrs. Nichols was trustee, or entitled to execute contracts in a representative capacity, under the rule in Peterson v. Homan, 44 Minn. 166, (46 N. W. Rep. 303,) and cases cited, and objected to their admission in evidence on the ground that the mortgage w.as ineffectual as against the beneficiaries named in the deed. The court, however, held the mortgage valid and effectual as security for the unpaid purchase money. The defendants’ counsel, as-we understand, takes the position that, as respects the deed, no extrinsic evidence of the representative character of Mrs. Nichols was-necessary or material, since the question is to be determined upon the face of the deed, and by virtue of the statute the trust was> immediately executed; and that in such cases the words “trustee-for” must be construed to mean the same as “in trust for” or “as-trustee for.” We -will admit that it is hard to make any distinction between these terms in such a case, but, conceding that the terms here used disclose an intention on the part of Mrs. Nichols to take the deed in trust, yet we think that the result reached by the court was right.
The execution of the deed and mortgage constituted together one transaction between the same contracting parties. The intention of the parties is clear. She executed the mortgage apparently in the same capacity in which she was named in the deed. If she was *341in fact a trustee, and authorized to make the purchase, and was acting in a representative capacity, the mortgage is good; and if she was not acting in a fiduciary relation, but in her individual capacity, and of her own motion elected to take the deed in this form, still the court will give effect to the manifest intention of the parties as gathered from the instrument and the nature of the transaction, and will not permit the mortgage to fail, but will declare, as in other cases of purchase-money mortgages between the parties to a contemporaneous deed, that the grantee or beneficiaries (if the trust be deemed executed) became vested with the equity of redemption only.
(Opinion published 56 N. W. Rep. 1118.)
Order affirmed.